
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2034
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To permit refinancing of certain loans
		  under the Rural Housing Service program for guaranteed loans for rural housing,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Homeowners Protection Act of
			 2009.
		2.Single family housing
			 loan guarantee programSubsection (h) of section 502 of the Housing
			 Act of 1949 (42
			 U.S.C. 1472(h)) is amended—
			(1)in paragraph
			 (5)(A), by striking paragraph (13) and inserting
			 paragraph (15);
			(2)in paragraph (8),
			 by striking 1 percent and inserting 2
			 percent;
			(3)in paragraph (9),
			 by striking Refinancing and inserting
			 Modification of guaranteed
			 loans;
			(4)in paragraph
			 (14)—
				(A)by striking
			 Guarantees for refinancing
			 loans and inserting Refinancing of loans made or guaranteed by
			 Secretary; and
				(B)in subparagraph
			 (E)—
					(i)by
			 striking (10) and inserting (12); and
					(ii)by striking (13) and
			 inserting (9) or of paragraphs (11) through (14);
					(5)by redesignating
			 paragraphs (10), (11), (12), (13), and (14) as paragraphs (12), (13), (14),
			 (15), and (10), respectively;
			(6)by transferring
			 and inserting paragraph (10), as so redesignated by paragraph (5) of this
			 subsection, after paragraph (9); and
			(7)by inserting after
			 paragraph (10), as so redesignated and transferred by paragraphs (5) and (6) of
			 this subsection, the following new paragraph:
				
					(11)Refinancing of
				loans made by private sector lenders
						(A)AuthorityThe Secretary may, in accordance with this
				paragraph, guarantee a loan made to refinance a loan made by a private lender
				to an individual to acquire or construct a single-family residence.
						(B)EligibilityExcept
				as provided in subparagraph (C), all requirements of this subsection shall
				apply to loans guaranteed and loan guarantees made under this paragraph.
						(C)Guarantee
				feeNotwithstanding paragraph (8), the Secretary shall charge a
				guarantee fee with respect to loans guaranteed under this paragraph at levels
				necessary, but no higher than needed, to allow such class of loans to be
				guaranteed without resulting in a need for an appropriation for a credit
				subsidy.
						.
			
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
